
	

114 SRES 50 ATS: Congratulating The Ohio State University football team for winning the 2015 College Football Playoff national championship.
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 50
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2015
			Mr. Brown (for himself, Mr. Portman, and Mr. Carper) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating The Ohio State University football team for winning the 2015 College Football
			 Playoff national championship.
	
	
 Whereas on January 12, 2015, The Ohio State University Buckeyes won the first-ever College Football Playoff national championship with a 42-20 victory over the second-ranked University of Oregon Ducks;Whereas the head coach of the Ohio State Buckeyes led the Buckeyes to a national championship win in his third year as head coach, bringing the total of national championships in collegiate football by The Ohio State University to 8;Whereas the head coach of the Ohio State Buckeyes became only the second coach to lead 2 separate Football Bowl Subdivision programs to a national championship;Whereas the quarterback of the Ohio State Buckeyes, number 12, completed 18 passes for 242 yards, scoring 1 rushing touchdown and 1 passing touchdown in just his third start as a collegiate quarterback;Whereas the running back of the Ohio State Buckeyes, number 15, rushed for 246 yards, scoring 4 touchdowns and earning the title of Offensive Most Valuable Player;Whereas the safety of the Ohio State Buckeyes, number 23, recorded 9 tackles, earning the title of Defensive Most Valuable Player;Whereas the Ohio State Buckeyes finished the 2014 season with a record of 14 wins and 1 loss, winning 13 straight games on the road to a national championship;Whereas in the 2014 season, the Ohio State Buckeyes tied school and National Collegiate Athletic Association records for the most victories in 1 season, including a 42-28 triumph over rival school, the University of Michigan;Whereas the Ohio State Buckeyes won the Big Ten Conference championship, which was the first conference championship for The Ohio State University under their current head coach and the 35th since joining the conference in 1912, with a 59-0 win over the Wisconsin Badgers;Whereas the Ohio State Buckeyes defeated the first-ranked University of Alabama Crimson Tide by a score of 42 to 35 to win the Allstate Sugar Bowl and advance to the national championship game;Whereas, The Ohio State University celebrated the 125th anniversary of the football program during the 2014 season;Whereas the sophomore defensive end of the Ohio State Buckeyes, number 97, was recognized as a 2014 unanimous All-American selection, just the 27th player to receive such an honor in the history of the football program of The Ohio State University;Whereas the quarterback of the Ohio State Buckeyes, number 16, was named the Big Ten Conference Griese-Brees Quarterback of the year;Whereas the star defensive end of the Ohio State Buckeyes, number 97, was named the Big Ten Conference Smith-Brown Defensive Lineman of the year;Whereas 8 football players from The Ohio State University were named to all-conference teams by Big Ten Conference coaches;Whereas the junior center of the Ohio State Buckeyes and Horticulture and Crop Science student, number 50, was 1 of 6 Big Ten Conference student-athletes to be named an Academic All American in football;Whereas 12 student-athletes on the championship team were named Fall 2014 Academic All-Big Ten Honorees;Whereas The Ohio State University President, Interim President, and director of athletics have fostered a continuing tradition of athletic and academic excellence at the institution;Whereas The Ohio State University is 1 of the largest and most comprehensive universities in the United States, and has proven to be a perennial championship contender in National Collegiate Athletic Association football; andWhereas The Ohio State University Marching Band, cheerleaders, students, faculty, alumni, and fans worldwide have supported the football team through a season filled with adversity and triumph: Now, therefore, be it
		
	
 That the Senate— (1)congratulates The Ohio State University Buckeyes football team for winning the 2015 College Football Playoff national championship;(2)recognizes the players, coaches, staff, and fans whose hard work led to the championship; and(3)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—(A)the President of The Ohio State University;(B)the director of athletics at The Ohio State University; and(C)the head coach of The Ohio State University football team. 